Title: From Thomas Jefferson to Henry Dearborn, 21 April 1807
From: Jefferson, Thomas
To: Dearborn, Henry


                        
                            Dear Sir
                     
                            Monticello Apr. 21. 07.
                        
                        I return you the nominations of Gansevoort and Forsyth approved. I send you also a letter from a mr Shaw who
                            asks emploiment, & one from a Lieutt. Sebastian to whom I will ask you to give an answer, if one be proper. your letters
                            of the 11th. 14th. & 16th. were recieved yesterday only, by the missing certainly of more than one mail.   with respect to
                            the office of librarian, I have thought it best generally to give it to the clerk of the H. of R. who being dependant on
                            the house, is of course bound to be complaisant to the members. in the present case I am strongly disposed to depart from
                            the rule in favor of W. Duncanson—he was in the very worst days of terror one of the 4. or 5. who alone stood their
                            ground as republicans in Washington & Georgetown. he is I think a very honest man, came here a very wealthy one, has
                            been swindled out of his whole property, & is now in real distress. he is warm in his temper, and on account of some
                            communications with Colo. Smith in Miranda’s affair and perhaps some acquaintance with Burr, might, I fear, be rather
                            unpopular with the members: but my confidence is that he would be, & has been, an honest man in all his purposes. I am a
                            little puzzled therefore between doubt & inclination. Affectionate salutations.
                        
                            Th: Jefferson
                     
                        
                    